UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 ARELIS ARAUJO et al.,                                        :
                                              Plaintiffs, :        20 Civ. 7032 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 NEW YORK CITY DEPARTMENT OF                                  :
 EDUCATION,                                                   :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiffs claim that Defendant has not timely made agreed-upon pendency

payments for several student-Plaintiffs pursuant to the Individuals With Disabilities in Education

Act (“IDEA”) and this Court’s Orders (Dkt. Nos. 23, 61) and requests Defendant be directed to

make allegedly outstanding payments by a date certain (Dkt. No. 63).

        WHEREAS, Defendant represents that it has followed its process for making payments

directly to the students’ educational institution on a quarterly basis (Dkt. No. 66). Pursuant to

that process, Defendant authorizes payments, which are made by the City of New York

approximately 30 days later. Plaintiffs do not dispute that Defendant is following its normal

practice for disbursing payments directly to the students’ school, but cites inapposite caselaw

stating that Defendant may not withhold pendency funding until after the conclusion of Plaintiffs’

challenges to their Individualized Education Plans (“IEPs”). Defendant is not withholding such

funding, but is making payments on an approximately quarterly basis. Some administrative delay

in disbursement not constitute noncompliance with the IDEA’s requirement for pendency funding

or the Court’s orders directing such funding be provided.

        WHEREAS, Plaintiffs filed a reply -- without leave and not in accordance with the

Individual Rules -- citing affidavits of the Director of Defendant’s Impartial Hearing Order
Implementation Unit. Plaintiffs claim those affidavits demonstrate that Defendant is not

providing pendency funding per its stated procedures. Those affidavits merely state that

Defendant makes periodic payments directly to schools during the pendency of an IEP dispute --

what Defendant is doing here. Accordingly, it is hereby

       ORDERED that Plaintiffs’ request for an order directing provision of pendency funding

for individual students by a date certain is denied.

       Both parties are again reminded of their obligation to meet and confer in good faith to

resolve issues, including logistical issues around the provision of ordered pendency funding.

Dated: May 4, 2021
       New York, New York




                                                  2
